NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2182
                                       ___________

                            UNITED STATES OF AMERICA


                                             v.

                                 DANNY FUENTES,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 4-06-cr-00427-001)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 20, 2015
          Before: JORDAN, BARRY and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed October 20, 2015)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Danny Fuentes, a federal prisoner proceeding pro se, appeals the District Court’s

order denying his motion requesting a sentence reduction pursuant to 18 U.S.C. §

3582(c)(2). For the reasons that follow, we will affirm.

                                             I.

       In 2008, Danny Fuentes pled guilty to conspiracy to distribute cocaine, heroin,

methamphetamine, and marijuana. Fuentes pled guilty pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(C), which allows a defendant and the Government to “agree

that a specific sentence or sentencing range is the appropriate disposition of the case.”

The parties agreed to a sentence of 144 months in prison, five years supervised release,

and a special assessment of $100. The District Court accepted the plea agreement and

imposed the agreed-upon sentence.

       In November 2014, Fuentes filed a motion under 18 U.S.C. § 3582(c)(2). He

sought to have his sentence reduced based on Amendment 782 to the U.S. Sentencing

Guidelines, which lowered by two the base offense assigned to particular drug quantities.

The District Court denied the motion, and Fuentes appealed.1

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s

denial of a motion for reduction of sentence under § 3582(c)(2) for abuse of discretion.


1
  Fuentes’ notice of appeal is dated May 6, 2015, which is after the fourteen-day time
period to file a notice of appeal. The Government, which has noted the issue, has not
sought to dismiss the appeal on this basis. Thus, we exercise jurisdiction. See Virgin
Islands v. Martinez, 620 F.3d 321, 328-29 (3d Cir. 2010) (noting time period is non-
jurisdictional).
                                              2
United States v. Mateo, 560 F.3d 152, 154 (3d Cir. 2009). If a district court concludes

that a defendant is not eligible for relief under § 3582(c)(2), our review is plenary.

United States v. Weatherspoon, 696 F.3d 416, 421 (3d Cir. 2012).

       A defendant who pleads guilty pursuant to a Rule 11(c)(1)(C) plea agreement is

eligible for a reduction under § 3582(c)(2) only if the sentence imposed pursuant to the

agreement is “based on” the applicable Guidelines range. Weatherspoon, 696 F.3d at 422

(internal quotation marks omitted). A plea agreement that provides for a specific term of

imprisonment is “‘based on’ a Guidelines range when the agreement ‘make[s] clear’ that

the foundation for the agreed-upon sentence was the Guidelines.” Id. at 423 (alteration in

original) (quoting Freeman v. United States, -- U.S. --, 131 S.Ct. 2685, 2697 (2011)

(Sotomayor, J., concurring)). An agreement will make the connection clear only when

there is a “sufficient link” between the range agreed to and the advisory Guidelines range.

Id.

       As the Government points out and Fuentes acknowledges, the plea agreement

before us does not specify the applicable advisory Guidelines range or other information

relevant to the calculation of that range, such as the total offense level or Fuentes’

criminal history category. The agreement therefore “does not ‘make clear’ that the

foundation of [the] sentence was the Guidelines, because the agreement does not in any

way identify or rely on [the] Guidelines range.” Weatherspoon, 696 F.3d at 424.

Because the sentence imposed pursuant to the plea agreement was not based on a




                                              3
Guidelines range, the District Court correctly held that Fuentes is ineligible for a sentence

reduction under § 3582(c)(2).

                                            III.

       For the foregoing reasons, we will affirm the District Court’s order denying

Fuentes’ motion for a reduction of sentence.




                                               4